DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 Nov, 2020 has been entered.
 
Election/Restrictions
Applicants elected group I (compounds) and the binder of claim 33, the linker of claim 44, and MMAE with traverse in the reply filed on 10 May, 2019.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 14 June, 2019.

Claims Status
Claims 33, 35-40, and 42-51 are pending.
Claims 50 and 51 are new.
Claims 35, 36, 43-48, and 51 have been withdrawn due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33, 37-40, 42, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson et al (Clin. Canc. Res. (2005) 11 p843-852) in view of Ebbesen et al (WO 2011098610), Kandula (WO 2013167994), Vlahov et al (Bioconj. Chem. (2012) 23 p1357-1369), and Richter et al (Bioorg. Med. Chem. Lett. (2010) 20 p3306-3309).
Claims 33, 37-40, 42, 49, and 50 are drawn to carbonic anhydrase binding agent conjugates.

Sanderson et al discusses the stability of an antibody-auristatin conjugate (title) which is used to treat cancer (abstract).  By attaching a binding agent to a toxic compound, the cancer can be treated while reducing untoward toxicity to normal cells and tissues (p843, 2nd column, 1st paragraph).  This compound had the structure: 
    PNG
    media_image1.png
    135
    633
    media_image1.png
    Greyscale
, where the Val-Cit is cleaved by tumor associated cathepsin B and the aromatic ring self cleaves, leaving the free cytotoxic drug (fig 1, p846, bottom of page).  Note that this comprises MMAE attached via a PABA self immolating linker to a Val-Cit dipeptide, attached to the binding moiety via a maleimide; very similar to the compound that applicants point to as their elected species.
The difference between this reference and applicant’s elected species is that this compound uses a different targeting agent, and is missing a peptide moiety in the linker.
	Ebbesen et al discuss carbonic anhydrase inhibitors (title).  These compounds comprise an aromatic group attached to a sulfonamide, which can be attached to a generic “organic substituent group” (p3, 1st paragraph), a structure similar to that claimed by applicants.  The aromatic group can be heterocyclic (p5, 2nd paragraph).  The compound can also be used for diagnosis or imaging, where the organic substituent group is a detectable label (p10, 3d paragraph).  In other words, Ebbesen et al discusses using the carbonic anhydrase inhibitors to target a compound to a tumor, similar in purpose to the antibody of Sanderson et al.  This reference teaches using a carbonic anhydrase inhibitor to target compounds to cancer.
	Kandula also discusses carbonic anhydrase inhibitors (title).  These have the structure: 
    PNG
    media_image2.png
    207
    295
    media_image2.png
    Greyscale
, similar to applicant’s thiadiazole.  R1 can be H, which would lead to a free amine at the 5 position.  Note that the lack of a double bond between the 4 and 5 position appears st paragraph, for example).  A relatively large number of disparate moieties can be attached to the amine in the 5 position of the thiadiazole ring (p4-7).  Note that this is very similar to the carbonic anhydrase inhibitors of Ebbesen et al; a sulfonamide attached to an aromatic moiety, which can have a fairly generic organic attachment.  When combined with Ebbesen et al and Sanderson et al, this renders using a thiadiazole sulfonamide instead of the antibody of Sanderson et al.
	Vlahov et al discuss folate-drug conjugates to treat cancer (title).  Similar to Sanderson et al, the folate is used to direct therapeutic agents to cancer (abstract).  A spacer with the sequence Cys-Asp-Arg-Asp was used to increase solubility (p1359, 2nd column, 3d paragraph) and to provide a thiol group as a handle to attach a linker to a drug (scheme 2, p1360, bottom of page).  This reference teaches adding a Cys-Asp-Arg-Asp linker to render a compound more soluble, and to provide a thiol group to attach to a sulfhydryl reactive species, such as the maleimide in the linker of Sanderson et al.
	There is still the issue with this construct of attaching the carbonic anhydrase inhibitor of Kandula to the linker of Vlahov et al.  Richter et al teaches using click chemistry to attach peptides together (title).  An NHS azide was attached to one N-terminus, while an NHS acetyl group was attached to a different N-terminus: 
    PNG
    media_image3.png
    347
    618
    media_image3.png
    Greyscale
(fig 1, p3307, bottom of page), which was reacted with a copper catalyst to form a triazole between the azide and st column, 1st paragraph).  This reference describes a method to attach the carbonic anhydrase inhibitors of Kandula to the linker of Vlahov et al.
	Therefore, it would be obvious to swap the carbonic anhydrase inhibitor of Kandula with the antibody of Sanderson et al, as a simple substitution of one known element for another yielding expected results.  As Ebbesen et al teaches using very similar carbonic anhydrase inhibitors as targeting agents, an artisan in this field would attempt this substitution with a reasonable expectation of success.
	Furthermore, it would be obvious to include the linker of Vlahov et al, to increase the solubility of the construct, and to provide a thiol group for attachment to the maleimide in the linker of Sanderson et al.  As Vlahov et al used the same linker for a similar purpose, an artisan in this field would attempt this modification with a reasonable expectation of success.
	Finally, it would be obvious to use the linking methodology of Richter et al to attach the amine of the carbonic anhydrase inhibitor of Kandula to the peptide of Vlahov et al, as this is a simple and reliable chemistry for this purpose.  Please note that this is a combination of known elements yielding expected results.
	Kandula teaches 2-sulfonamide-5-amino-thiadiazoles as carbonic anhydrase inhibitors.  Ebbesen et al teaches similar carbonic anhydrase inhibitors as targeting agents.  Richter et al teach using click chemistry to attach an amine to an amine.  Thus the combination of references renders obvious claims 33, 37, and 38.
	Sanderson et al teach using MMAE, a cytotoxic drug, to be targeted to cancers, rendering obvious claims 39, 40, and 49.
	Sanderson et al teach a linker cleaved by tumor specific cathepsin B, while Vlahov et al teach a peptide linker, rendering obvious claims 42 and 50.
response to applicant’s arguments:
	Applicants discuss the teachings of Sanderson et al in regards to lifetime, presumably an argument of teaching away, point out other differences between that of Sanderson et al and the instant claims, argue that there is no expectation of success, that the compound diffuses out of blood rapidly, that the rejection is based on hindsight reasoning, that some of the cited references have a different motivation than applicants, and have mentioned a declaration filed on 4 Nov, 2020, which shows that the triazole does not affect binding.
4 Nov, 2020 have been fully considered but they are not persuasive.

The arguments with respect to Sanderson et al were discussed previously, repeating them does not render them persuasive.  As noted previously, Sanderson et al explicitly discusses the lifetime of the conjugate as a marker for the stability of the linker.  Applicants pointing out parts of the reference that discuss the lifetime of antibodies and of the conjugate are entirely consistent with this teaching of Sanderson et al.
Applicants have pointed to differences between Sanderson et al and the instant claims (as well as other cited references and the instant claims).  It is not clear why this is fatal to the rejection.  Any reference cited under 35 USC 103 will have differences when compared to the claims; if there were no differences, the reference would anticipate.  The mere fact that there are differences between any reference cited in the rejection and the instant claims is not, in and of itself, reason to believe the rejection is invalid.
	Applicants point to a number of properties of a compound of the invention and argue that the rejection does not discuss them, therefore, there is no expectation of success.  These properties are not claim limitations, so there is no reason for the rejection to discuss them.  
	Applicants next argue that the compound diffuses out of blood rapidly.  It is not clear what this argument is.  It is not a claim limitation, nor is it commensurate in scope with the claims – claim 33 could be attached to affinity chromatography column material.  
Applicants next argue that the rejection is based on hindsight reasoning, evidently because not every property of every embodiment was described by the rejection.  That is not the legal basis for hindsight reasoning.  The courts have ruled that so long as the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, there is no hindsight reasoning.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicants have not pointed to any portion of the rejection that was not found in the cited references.
Applicants argue that they have a different motivation than was used in the rejection.  However, that is perfectly appropriate; there is no requirement that the motivation used in a rejection be identical to that of applicants (MPEP 2144(IV)).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
s 33 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,884,122. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 describes the same binding moiety of instant claim 1, attached to a peptide, anticipating instant claims 33, 37, and 38.  Competing claim 2 requires a radiolabel, anticipating claims 39 and 41.
response to applicant’s arguments:
	Applicants request that this rejection be held in abeyance pending the notification of allowable subject matter.  However, until the rejection is overcome, it will remain valid.

second rejection
Claims 33 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 5 of U.S. Patent No. 10,016,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.  Please note that, while applicants have filed the instant application as a DIV of the competing claims, the restriction requirement of that application did not separate out a group containing the instant claims from the group that was examined.  Furthermore, a notice of rejoinder was included in the notice of allowance for that application posted 9 March, 2018, which explicitly stated that the provisions of 35 USC 121 that forbid a double patenting rejection do not apply.  Thus, an obvious double patenting rejection is appropriate.  
	Competing claim 1 describes a moiety comprising the binding moiety of instant claim 33, while competing claim 3 requires that the compound be a targeted moiety.  Competing claim 4 specifies a drug moiety attached, while competing claim 5 specifies a cytotoxic drug, anticipating instant claims 33 and 37-41.
response to applicant’s arguments:
	Applicants request that this rejection be held in abeyance pending the notification of allowable subject matter.  However, until the rejection is overcome, it will remain valid.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658